Order of disposition, Family Court, New York County (Mary Bednar, J.), entered June 22, 1994, which placed respondent’s daughter with the Commissioner of Social Services for a period of 12 months and discharged her son to her for a period of 12 months with supervision by the Commissioner of Social Services, following a fact-finding determination that respondent abused her daughter and derivatively neglected her son, unanimously affirmed, without costs.
Abuse of the daughter within the meaning of Family Court Act § 1012 (e) (iii) was made out by a preponderance of the credible evidence establishing that the daughter attempted to inform respondent that she was being sexually abused by her stepfather, that respondent ignored her, and that a reasonable and prudent parent would have inquired further of the daughter (see, Matter of Lauren B., 200 AD2d 740; Matter of Kather*423ine C., 122 Misc 2d 276). Indeed, respondent continued to do nothing to separate the daughter from the stepfather even after learning of facts that strongly corroborated the sexual abuse allegations. The derivative finding of neglect of the son was proper based on the abuse of the daughter (Family Ct Act § 1046 [a] [i]; see, Matter of Katherine C., supra, at 282). Concur—Ellerin, J. P., Rubin, Nardelli, Tom and Mazzarelli, JJ.